DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/878,979. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards articles containing bioactive materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/878,979 discloses a button cover sized and arranged to cover at least part of a front surface of a button, the button comprising: a release liner; a first adhesive layer coupled to the release liner; a substrate coupled to the first adhesive layer; a second adhesive layer coupled to the substrate; a carrier support material coupled to the second adhesive layer; and a surface coating coupled to the carrier support material, the surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating (Claim 1) as in claim 1. With respect to claim 2, the bioactive material comprises at least one of titanium, silver, copper and zinc (Claim 2). Regarding claim 3, the carrier support material comprises a polyurethane (Claim 3).  For claim 4, the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (Claim 4).  In claim 5, a second bioactive material is embedded in the polyurethane of the carrier support material (Claim 5).  With regard to claim 6, the bioactive material and the second bioactive material comprise different transition metals (Claim 6).  As in claim 7, the first adhesive layer comprises a residue free adhesive (Claim 7).  With respect to claim 8, the carrier support material comprises a dome shape (Claim 8). Regarding claim 9, the mobile device bumper is optically transparent (Claim 9). For claim 10, the substrate comprises a polyolefin (Claim 10).  Application 16/878,979 further discloses a button cover sized and arranged to cover at least part of a front surface of a button, the button comprising: a release liner; a first adhesive layer coupled to the release liner; a substrate coupled to the first adhesive layer; a second adhesive layer coupled to the substrate; and a carrier support material coupled to the second adhesive layer, wherein the carrier support material comprises an embedded bioactive material to inactivate or kill bioorganisms that contact the carrier support material (Claim 11) as in claim 11.  With respect to claim 12, the bioactive material comprises at least one of titanium, silver, copper and zinc (Claim 12).  Regarding claim 13, the carrier support material comprises a polyurethane (Claim 13).  For claim 14, the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (Claim 14).  In claim 15, a second bioactive material is embedded in the polyurethane of the carrier support material (Claim 15). With regard to claim 16, the bioactive material and the second bioactive material comprise different transition metals (Claim 16). As in claim 17, the first adhesive layer comprises a residue free adhesive (Claim 17). With respect to claim 18, the carrier support material comprises a dome shape (Claim 18).  For claim 19, the mobile device bumper is optically transparent (Claim 19).  In claim 20, the substrate comprises a polyolefin (Claim 20).

Claims 1 – 7, 9 – 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims s 1 – 17, 19 and 20 of copending Application No. 16/878,996. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards articles containing bioactive materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/878,996 discloses a button cover sized and arranged to cover at least part of a front surface of a button, the button comprising: a release liner; a first adhesive layer coupled to the release liner; a substrate coupled to the first adhesive layer; a second adhesive layer coupled to the substrate; a carrier support material coupled to the second adhesive layer; and a surface coating coupled to the carrier support material, the surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating (Claim 1) as in claim 1. With respect to claim 2, the bioactive material comprises at least one of titanium, silver, copper and zinc (Claim 2). Regarding claim 3, the carrier support material comprises a polyurethane (Claim 3).  For claim 4, the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (Claim 4).  In claim 5, a second bioactive material is embedded in the polyurethane of the carrier support material (Claim 5).  With regard to claim 6, the bioactive material and the second bioactive material comprise different transition metals (Claim 6).  As in claim 7, the first adhesive layer comprises a residue free adhesive (Claim 7).  Regarding claim 9, the mobile device bumper is optically transparent (Claim 9). For claim 10, the substrate comprises a polyolefin (Claim 10).  Application 16/878,996 further discloses a button cover sized and arranged to cover at least part of a front surface of a button, the button comprising: a release liner; a first adhesive layer coupled to the release liner; a substrate coupled to the first adhesive layer; a second adhesive layer coupled to the substrate; and a carrier support material coupled to the second adhesive layer, wherein the carrier support material comprises an embedded bioactive material to inactivate or kill bioorganisms that contact the carrier support material (Claim 11) as in claim 11.  With respect to claim 12, the bioactive material comprises at least one of titanium, silver, copper and zinc (Claim 12).  Regarding claim 13, the carrier support material comprises a polyurethane (Claim 13).  For claim 14, the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (Claim 14).  In claim 15, a second bioactive material is embedded in the polyurethane of the carrier support material (Claim 15). With regard to claim 16, the bioactive material and the second bioactive material comprise different transition metals (Claim 16). As in claim 17, the first adhesive layer comprises a residue free adhesive (Claim 17). For claim 19, the mobile device bumper is optically transparent (Claim 19).  In claim 20, the substrate comprises a polyolefin (Claim 20).

Claims 1 – 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9 and 10 of copending Application No. 16/879,014. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards articles containing bioactive materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/879,014 discloses a button cover sized and arranged to cover at least part of a front surface of a button, the button comprising: a release liner; a first adhesive layer coupled to the release liner; a substrate coupled to the first adhesive layer; a second adhesive layer coupled to the substrate; a carrier support material coupled to the second adhesive layer; and a surface coating coupled to the carrier support material, the surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating (Claim 1) as in claim 1. With respect to claim 2, the bioactive material comprises at least one of titanium, silver, copper and zinc (Claim 2). Regarding claim 3, the carrier support material comprises a polyurethane (Claim 3).  For claim 4, the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (Claim 4).  In claim 5, a second bioactive material is embedded in the polyurethane of the carrier support material (Claim 5).  With regard to claim 6, the bioactive material and the second bioactive material comprise different transition metals (Claim 6).  As in claim 7, the first adhesive layer comprises a residue free adhesive (Claim 7).  Regarding claim 9, the mobile device bumper is optically transparent (Claim 9). For claim 10, the substrate comprises a polyolefin (Claim 10).  

Claims 1 – 7, 9 – 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9 – 17, 19 and 20 are of copending Application No. 16/879,295. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards articles containing bioactive materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/879,295 discloses a button cover sized and arranged to cover at least part of a front surface of a button, the button comprising: a release liner; a first adhesive layer coupled to the release liner; a substrate coupled to the first adhesive layer; a second adhesive layer coupled to the substrate; a carrier support material coupled to the second adhesive layer; and a surface coating coupled to the carrier support material, the surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating (Claim 1) as in claim 1. With respect to claim 2, the bioactive material comprises at least one of titanium, silver, copper and zinc (Claim 2). Regarding claim 3, the carrier support material comprises a polyurethane (Claim 3).  For claim 4, the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (Claim 4).  In claim 5, a second bioactive material is embedded in the polyurethane of the carrier support material (Claim 5).  With regard to claim 6, the bioactive material and the second bioactive material comprise different transition metals (Claim 6).  As in claim 7, the first adhesive layer comprises a residue free adhesive (Claim 7).  Regarding claim 9, the mobile device bumper is optically transparent (Claim 9). For claim 10, the substrate comprises a polyolefin (Claim 10).  Application 16/879,295 further discloses a button cover sized and arranged to cover at least part of a front surface of a button, the button comprising: a release liner; a first adhesive layer coupled to the release liner; a substrate coupled to the first adhesive layer; a second adhesive layer coupled to the substrate; and a carrier support material coupled to the second adhesive layer, wherein the carrier support material comprises an embedded bioactive material to inactivate or kill bioorganisms that contact the carrier support material (Claim 11) as in claim 11.  With respect to claim 12, the bioactive material comprises at least one of titanium, silver, copper and zinc (Claim 12).  Regarding claim 13, the carrier support material comprises a polyurethane (Claim 13).  For claim 14, the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (Claim 14).  In claim 15, a second bioactive material is embedded in the polyurethane of the carrier support material (Claim 15). With regard to claim 16, the bioactive material and the second bioactive material comprise different transition metals (Claim 16). As in claim 17, the first adhesive layer comprises a residue free adhesive (Claim 17). For claim 19, the mobile device bumper is optically transparent (Claim 19).  In claim 20, the substrate comprises a polyolefin (Claim 20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “a residue free adhesive” in claims 7 and 17 is unclear, which render the claims vague and indefinite.  It is unclear from the claim language and the specification what is meant by the above term.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 6, 11 – 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gibbins et al. (USPGPub 2010/0190004 A1).

Gibbins et al. disclose a button cover sized and arranged to cover at least part of a front surface of a button (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Gibbins et al. clearly states that the construction may be used for a variety of articles and may have a variety of shapes.  Paragraphs 0009, 0060 and 0063), the button comprising: a release liner (Figure 3, Liner 2); a first adhesive layer coupled to the release liner (Figure 3, lower adhesive layer); a substrate coupled to the first adhesive layer (Figure 3, Polyester film); a second adhesive layer coupled to the substrate (Figure 3, higher adhesive layer); a carrier support material coupled to the second adhesive layer (Figure 3, antimicrobial layer; Paragraph 0058); and a surface coating coupled to the carrier support material (Figure 3, antimicrobial layer; Paragraph 0058 and 0068), the surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating (Paragraph 0058, 0019, 0020, and 0026) as in claim 1. With respect to claim 2, the bioactive material comprises at least one of silver, copper and zinc (Paragraph 0026). Regarding claim 3, the carrier support material comprises a polyurethane (Paragraph 0058 and 0068).   In claim 5, a second bioactive material is embedded in the polyurethane of the carrier support material (Paragraph 0023, 0026, 0058 and 0068).  With regard to claim 6, the bioactive material and the second bioactive material comprise different transition metals (Paragraph 0023 and 0026). Gibbins et al. further disclose a mobile device bumper configured to couple to a back surface of a mobile device (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Gibbins et al. clearly states that the construction may be used for a variety of articles and may have a variety of shapes.  Paragraphs 0009, 0060 and 0063), the mobile device bumper comprising: a release liner (Figure 3, Liner 2); a first adhesive layer coupled to the release liner (Figure 3, lower adhesive layer); a substrate coupled to the first adhesive layer (Figure 3, Polyester film); a second adhesive layer coupled to the substrate (Figure 3, higher adhesive layer); a carrier support material coupled to the second adhesive layer (Figure 3, antimicrobial layer; Paragraph 0058); and a surface coating coupled to the carrier support material (Figure 3, antimicrobial layer; Paragraph 0058 and 0068), wherein the carrier support material comprises an embedded bioactive material to inactivate or kill bioorganisms that contact the carrier support material  (Paragraph 0058, 0019, 0020, and 0026) as in claim 11.  With respect to claim 12, the bioactive material comprises at least one of silver, copper and zinc (Paragraph 0026).  Regarding claim 13, the carrier support material comprises a polyurethane (Paragraph 0058 and 0068).  In claim 15, a second bioactive material is embedded in the polyurethane of the carrier support material (Paragraph 0023, 0026, 0058 and 0068). With regard to claim 16, the bioactive material and the second bioactive material comprise different transition metals (Paragraph 0023 and 0026). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbins et al. (USPGPub 2010/0190004 A1) in view of Parkin et al. (USPGPub 2009/0220600 A1).

Gibbins et al. disclose a button cover sized and arranged to cover at least part of a front surface of a button (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Gibbins et al. clearly states that the construction may be used for a variety of articles and may have a variety of shapes.  Paragraphs 0009, 0060 and 0063), the button comprising: a release liner (Figure 3, Liner 2); a first adhesive layer coupled to the release liner (Figure 3, lower adhesive layer); a substrate coupled to the first adhesive layer (Figure 3, Polyester film); a second adhesive layer coupled to the substrate (Figure 3, higher adhesive layer); a carrier support material coupled to the second adhesive layer (Figure 3, antimicrobial layer; Paragraph 0058); and a surface coating coupled to the carrier support material (Figure 3, antimicrobial layer; Paragraph 0058 and 0068), wherein the carrier support material comprises an embedded or surface coated bioactive material to inactivate or kill bioorganisms that contact the carrier support material  (Paragraph 0058, 0019, 0020, and 0026).  However, Gibbins et al. fail to disclose a bioactive material comprises a photocatalyst comprising titanium, wherein the bioactive material comprises at least one additional transition metal and the first adhesive layer comprises a residue free adhesive. 

Parkin et al. teach a film having silver oxide nanoparticles in a photocatalyst titanium dioxide host matrix for the purpose of giving the film improved antimicrobial properties (Paragraphs 0001, 0002 and 0082).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a photocatalyst comprising titanium in Gibbins et al. in order to improve antimicrobial properties of the film as taught by Parkin et al.
With regard to the limitation of “the first adhesive layer comprises a residue free adhesive”, Gibbins et al. clearly teaches that a variety of adhesive products may be used, including pressure sensitive adhesives (Paragraph 0038).  It is well known in the art that many pressure sensitive adhesives are commonly known to be residue free.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to choose a pressure sensitive adhesive that is residue free, since it has been held to be within the general skill of a worker tin the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Claims 8 – 10 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbins et al. (USPGPub 2010/0190004 A1) in view of Chin (KR 10-2015-0104970 A).

A machine-generated translation of KR 10-2015-0104970 A was submitted with Information Disclosure Statement dated .  In reciting this rejection, the examiner will cite this translation.

Gibbins et al. disclose a button cover sized and arranged to cover at least part of a front surface of a button (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Gibbins et al. clearly states that the construction may be used for a variety of articles and may have a variety of shapes.  Paragraphs 0009, 0060 and 0063), the button comprising: a release liner (Figure 3, Liner 2); a first adhesive layer coupled to the release liner (Figure 3, lower adhesive layer); a substrate coupled to the first adhesive layer (Figure 3, Polyester film); a second adhesive layer coupled to the substrate (Figure 3, higher adhesive layer); a carrier support material coupled to the second adhesive layer (Figure 3, antimicrobial layer; Paragraph 0058); and a surface coating coupled to the carrier support material (Figure 3, antimicrobial layer; Paragraph 0058 and 0068), wherein the carrier support material comprises an embedded or surface coated bioactive material to inactivate or kill bioorganisms that contact the carrier support material  (Paragraph 0058, 0019, 0020, and 0026).  With regard to claims 10 and 20, the substrate comprises a polyolefin (Paragraph 0045; Figure 3, polyester film). However, Gibbins et al. fail to disclose a carrier support material comprises a dome shape, and the mobile device bumper is optically transparent. 

Chin teaches a mobile device bumper configured to couple to a back surface of a mobile device (Figure 2, #10; Page 3, Paragraph 4) having a concave shape (Figure 3, a concave shape), and the mobile device bumper is optically transparent (Figure 1, #12 and 13, wherein the advertisement on layer 12 is viewable through the antimicrobial layer) for the purpose of having an article allowing the user to see the underlying design (Page 3, Paragraph 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a concave shaped optically transparent substrate in Gibbins et al. in order to have an article allowing the user to see the underlying design as taught by Chin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788

/pln/
June 25, 2021